Title: John Adams to Abigail Adams, 5 December 1794
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia Decr 5. 1794
          
          I returned, this Day the Visit of the ci-devant Duke De Liancourt. He is a Sensible Man. He is a Cousin German of the late Duke de la Rochefaucault, and inherited his Estate and for what I know his Titles: but neither the Estate nor Titles are of any Use at present.— What will be, the future destiny of these high Personages is a curious Problem.
          I endeavoured to impress upon him as I have upon all other French men, the Necessity of an independent Senate in France, incapable of being warped by Ministers of State on one hand or by popular Demagogues on the other.
          I begin now to entertain hopes of soon hearing from our Sons, to whom I have written by Mr Greenleaf.
          This Session of Congress is the most innocent I ever knew.— We have done no harm.
          The English are so beaten and the French so tryumphant that I wonder, there are not some Projects for War.— But it seems Popularity is not now to be gotten by Spirit.
          I know not what to write to you, unless I tell you I love you, and long to see you— But this will be no News. I wish I had a farm here— I would give you my Chronicles of Husbandry in return for yours.
          Three long months before I can see you. Oh! What to do with myself I know not.
          Brisler has this day shipped 2 Barrells of flour and the Medallion—by Ames.
          My Duty to My Mother and Love to Brothers & sisters & Cousins.
          
          Mr Morris enquired of me the Character of William Cranch— besure I gave him a good one.
          How is Mr Wiberts Health and Mr Quincys?
          Adieu
          
            J. A
          
        